DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 09/20/2019 have been considered by the Examiner.


Specification

The Specification is objected to for the following informalities:
missing “section heading” items (b)-(l) as below in “Arrangement of the specification” in the specification filed 9/20/2019.

The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant's use.

Arrangement of the Specification



(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or 

Claim Objections

Claim(s) 25-31 are objected to because of the following informalities:  
Claim(s) 25 recite a phrase “the first magnetic conductive track”. The Examiner suggests amending the term to recite “the at least one first magnetic conductive track” to restore antecedent clarity.
Claim(s) 26-31 not specifically addressed share the same informalities as claim 25.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim(s) 16 and 25 recite a limitation “the at least on second magnetic conductive track” that was not previously introduced. There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 23 recite a limitation "the least second conductive track".  There is insufficient antecedent basis for this limitation in the claim(s). 
Claim(s) 29-30 recite a limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 31 recite a limitation "the base material".  There is insufficient antecedent basis for this limitation in the claim(s). 
Regarding claim(s) 18, a phrase "magnetic barrier layer made of non-magnetic material" renders the claim(s) indefinite, because it is unclear where the "magnetic barrier layer made of non-magnetic material" is located in relation to other components and therefore no technical effect is recognizable.
Regarding claim(s) 29 and 31, the feature "... selected from the group consisting of" is unclear because it is not clear from the group which non-magnetic material or which permanently magnetic alloys the respective group does not contain. This feature is therefore not limiting.
Regarding claim(s) 28, a phrase "any one of the claims 25" renders the claim(s) indefinite, because only 1 claim is specified after the phrase “any one of the claims”. The Examiner assumes “the manufacturing method of claim 25”.
Claim(s) 17-22, 24 and 26-27 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAY et al. (US 20130181702; hereinafter MAY).
Regarding claim 16, MAY discloses in figure(s) 1-16 a magnetic field sensor for a component having a main body, the magnetic field sensor comprising: 
at least one first magnetic conductive track (magnetic field detecting unit/coil 20a; figures 11-12) and at least one second conductive track (magnetic field detecting unit/coil 20b) mounted on the main body of the component (force sensor 1 on object 2; figures 11-12), wherein the at least one second conductive track is arranged at a distance (distance 100 between 20a and 20b) from the at least one first magnetic conductive track; and 

    PNG
    media_image1.png
    254
    410
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    253
    394
    media_image2.png
    Greyscale

at least one exciter magnet (magnetic field generating unit 10a,10b), wherein a change in a magnetic flux (para. 157 - a force measurement sensor having a single sensing unit with a flux concentrator 15a, field lines 28; figures 11) due to a change in a distance (100) of the at least one first magnetic conductive track from the at least on second magnetic conductive track is monitored (para. 154 -  signals of both the first magnetic field detector unit 20a and the second magnetic field detector unit 20b are detected and lead to the evaluating unit 50, wherein the signals are processed or directed to an AD converter 57 and a micro controller unit 58 in order to generate the output signal 52; figure 12).

Regarding claim 17, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 16, wherein the at least one exciter magnet is a permanent magnet (para. 9 - magnetic properties of the material are sufficient to attract and/or hold a permanent magnet).

Regarding claim 19, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 16, further comprising at least one measuring device (feedback element 30a, evaluation unit 50; figures 2,12) for monitoring the magnetic flux (para. 108 - first feedback element 30a is adapted to measure the magnetic field strength of the magnetic field flowing through the first flux concentrator).

Regarding claim 20, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one measuring device is formed as a measuring chip with at least one measuring section, wherein the measuring chip is arranged on an electrically isolating carrier (para. 114 - an electronic circuit of the evaluating unit 50).

Regarding claim 21, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one first magnetic conductive track (20a) and the at least second magnetic conductive track (20b) and the at least one measuring device (50,30a) form a magnetic measuring circuit (para. 111 - a force measurement sensor 1, wherein the first magnetic field generating unit 10a and the feedback element 30a as well as the first magnetic field detector unit 20a are connected to the evaluating unit 50 which on the one hand generates the signal transmitted to the first magnetic field generating unit for generating the magnetic field and senses the signal transmitted by the first feedback element and the first magnetic field detector unit for determining the mechanical force and in particular the axial force applied to the object to be sensed).

Regarding claim 22, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 21, wherein the at least one exciter magnet (10a; figure 2) is formed as part of the magnetic measuring circuit (50).

Regarding claim 23, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 16, wherein the least second conductive track (20b) is arranged at a distance (100) in the form of a separation layer.

Regarding claim 24, MAY discloses in figure(s) 1-16 the magnetic field sensor of claim 19, wherein the at least one measuring device (50; figure 2) is formed as a measuring chip with two or four internal magnetic measuring sections (20a,30a,20b).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Byrne et al. (US 4986124).
Regarding claim 18, MAY teaches in figure(s) 1-16 the magnetic field sensor of claim 16, 
MAY does not teach explicitly further comprising a magnetic barrier layer of a non-magnetic material.
However, Byrne teaches in figure(s) 1-39 further comprising a magnetic barrier layer of a non-magnetic material (col. 6 lines 5-10 :- a non-metallic material, such as a thermoplastic, may be used for the barrier between the screen and the windings in screened inductance sensors; figures 1, 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising a magnetic barrier layer of a non-magnetic material as taught by Byrne in order to provide "In a screened inductance sensor having a drive winding, a sense winding, and a conductive screen for varying the induced voltage in the sense winding by reason of the eddy currents generated in the conductive screen in the presence of the drive field, a physical barrier is interposed between the region of the sensor in the windings are located and the region in which the screen is located" (abstract).

Claim(s) 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Dobler et al. (US 4976160).
Regarding claim 25, MAY teaches in figure(s) 1-16 a method for manufacturing a magnetic field sensor according to claim 16, the method comprising: applying the at least one second magnetic conductive track (20b) on the component to be monitored at a distance (100) from the first magnetic conductive track (20a).
MAY does not teach explicitly applying the at least one first magnetic conductive track on a component to be monitored by electroplating; 
However, Dobler teaches in figure(s) 1-8 applying the at least one first magnetic conductive track on a component to be monitored by electroplating (col. 4 lines 46-56 :- surface is completely coated with a magnetic film 56 by means of electroplating; figures 5-8);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having applying the at least one first magnetic conductive track on a component to be monitored by electroplating as taught by Dobler in order to provide "change in permeability of these films is a function of the mechanical stress of the shaft (10), particularly of the torsion, and is detected by means of sensor arrangements (13 and 14). A characteristic line for the mechanical stress which extends linearly over the entire range of measurement is made possible by means of an evaluating circuit (22) of the measured voltages" (abstract).

Regarding claim 28, MAY in view of Dobler teaches the method of any one of the claims 25, 
Dobler additionally teaches in figure(s) 1-8 further comprising applying at least one exciter magnet on the component by electroplating (clm. 14 - energizing said parallel resonant circuits by an oscillator (25) to include alternating magnetic fields in respective coils; col. 4 lines 32-45 :- Fe/Ni film (permalloy) with a composition of 45/55% is applied by means of electroplating).

Claim(s) 26 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Dobler, and further in view of Van Drent et al. (US 20070262771).
Regarding claim 26, MAY n view of Dobler teaches the manufacturing method of claim 25, 
MAY does not teach explicitly wherein the at least one first magnetic conductive track and the at least one second magnetic conductive track are made of a soft magnetic alloy.
However, Van Drent teaches in figure(s) 1 wherein the at least one first magnetic conductive track and the at least one second magnetic conductive track are made of a soft magnetic alloy (para. 44 -  recording head 04 is made from soft magnetic alloy; figure 1).
exhibits high magnetic saturation magnetization Ms (24 kilogauss), high D.C. maximum permeability, low D.C. coercive force, and low A.C. core loss" (para. 44).

Claim(s) 29 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Dobler, and further in view of HAYASHIZAKI et al. (US 20120068726).
Regarding claim 29, MAY in view of Dobler teaches the method of claim 28, 
MAY does not teach explicitly further comprising depositing a permanent magnetic alloy, which is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-phosphorus, iron-platinum, cobalt- platinum and bismuth-manganese, on the substrate by means of electroplating.
However, HAYASHIZAKI teaches in figure(s) 2 and 5 further comprising depositing a permanent magnetic alloy, which is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-phosphorus, iron-platinum, cobalt-platinum and bismuth-manganese, on the substrate by means of electroplating (para. 52,62 :- probe main body portion 34 may be made of a highly resilient metal material with excellent resiliency such as a nickel alloy such as a nickel-phosphorus alloy … a highly resilient metal material 74 such as nickel chrome by an electroplating method; figures 2,5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising depositing a permanent magnetic alloy, which is selected from a group consisting of cobalt-nickel-phosphorus, cobalt- nickel-manganese-phosphorus, cobalt-nickel-rhenium-phosphorus, iron-platinum, cobalt-platinum and bismuth-manganese, on the substrate by means of electroplating as taught by HAYASHIZAKI in order to provide "By forming the probe main body portion by the highly resilient metal material, elastic deformation of the arm portions of the probe main body portion is enhanced when the probe tip portion of the probe is thrust to the electrode of the device under test, which enables the probe tip portion to couple the electrode appropriately and reliable" (para. 5).

Claim(s) 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MAY in view of Dobler, and further in view of Byrne.
Regarding claim 27, MAY in view of Dobler teaches the method of claim 25, 
MAY does not teach explicitly further comprising applying a non-magnetic layer on the component to be monitored before the at least one first conductive track is applied.
(col. 6 lines 5-10 :- a non-metallic material, such as a thermoplastic, may be used for the barrier between the screen and the windings in screened inductance sensors; figures 1, 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MAY by having further comprising applying a non-magnetic layer on the component to be monitored before the at least one first conductive track is applied as taught by Byrne in order to provide "In a screened inductance sensor having a drive winding, a sense winding, and a conductive screen for varying the induced voltage in the sense winding by reason of the eddy currents generated in the conductive screen in the presence of the drive field, a physical barrier is interposed between the region of the sensor in the windings are located and the region in which the screen is located" (abstract).

Regarding claim 31, MAY as modified by Dobler and Byrne teaches the method of claim 27, 
Byrne additionally teaches in figure(s) 1-39 wherein the non-magnetic layer that is applied on the base material is selected from a group consisting of copper (col. 5 lines 60-65 - screen may be formed from copper or copper encased or sheathed in stainless steel), tin, zinc or an alloy of two or more of these elements or a non-magnetic alloy of iron metals with phosphorus.

Allowable Subject Matter

Claim(s) 30 would be allowable if rewritten to overcome the rejection(s) under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 30, the prior arts of record do not fairly teach or suggest “wherein permanent magnetic microparticles or nanoparticles are incorporated into a non-magnetic, metallic matrix during electroplating on the substrate” including all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al.  (US 20070229078) discloses "Device And Method Using Magnetic Pattern On Disk".


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868